DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claims that use the word “means” are independent claim 17 and its subsequent dependent claims 18-21.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-11, 17-18, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Åström, Karl Johan, and Bo Bernhardsson. "Comparison of periodic and event based sampling for first-order stochastic systems." in view of Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 
Regarding claims 1, 9, 17, and 24, Astrom teaches “a method of processing asynchronous event-driven input samples of a continuous time analog signal by an artificial neural network, the method comprising: receiving a continuous time input signal” (pg. 1 right col. last ¶ “Event based sampling occurs naturally in many context. A common case is in motion control where angles and positions are sensed by encoders that give a pulse whenever a position or an angle has changed by a specific amount”); 
“sampling the continuous time input signal at times corresponding to occurrences of one or more events in the continuous time input signal” (abstract “Event based sampling is an alternative to traditional equidistant sampling. This means that signals are sampled only when measurements pass certain limits”); 
(previous citation, as signals are only sampled when measurements pass certain limits or events, they are subsequently not sampled when an event does not occur);
Astrom does not explicitly teach the remaining limitations. Ambardar however teaches “generating an event train based on the sampled continuous time input signal, the event train comprising pulses corresponding to the one or more events” (Ambardar pg. 465 §14.4 
    PNG
    media_image1.png
    177
    862
    media_image1.png
    Greyscale
wherein the digital signal represents an event train of pulses); and 
“convolving the event train with a kernel function to generate an output” (pg. 134 §6.2.1 
    PNG
    media_image2.png
    296
    879
    media_image2.png
    Greyscale
which shows a convolution kernel), “the event train and the kernel function are expressed as a sum of complex weighted causal complex exponentials and the output is in an event-based format” (pg. 132 
    PNG
    media_image3.png
    479
    905
    media_image3.png
    Greyscale
)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Astrom with that of Ambardar since a combination of known methods would yield predictable results. As shown in Ambardar, it is known in the art to have digital pulse signals of an event train and using a convolution kernel to convolve a signal. Thus these same techniques would operate in a similar predictable manner with the system of Astrom which also deals with signals and sampling.
Note that independent claims 9, 17, and 24 recite the same substantial subject matter as independent claim 1, only differing in embodiment i.e. running on a processor and memory and as such, is subject to the same rejection. Processors and memory would be inherent to any computing system such as the ones of Astrom or Ambardar.
Regarding claims 2, 10, 18, and 25, the Astrom and Ambardar references have been addressed above. Ambardar further teaches “further comprising convolving the output with the kernel function to generate a digital approximation of the continuous time input signal in the event-(pg. 130 figure 6.1 
    PNG
    media_image4.png
    503
    712
    media_image4.png
    Greyscale
)
Regarding claims 3, 11, and 26, the Astrom and Ambardar references have been addressed above. Ambardar further teaches “further comprising interpolating the digital approximation between the one or more events” (pg. 456 “
    PNG
    media_image5.png
    250
    848
    media_image5.png
    Greyscale
”)

Claims 4, 12, 19, and 27,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Åström, Karl Johan, and Bo Bernhardsson. "Comparison of periodic and event based sampling for first-order stochastic systems." in view of Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 further in view of Chen US 2012/0155140.
Regarding claims 4, 12, 19, and 27, the Astrom and Ambardar references have been addressed above. Both do not explicitly teach the claim limitation. Chen however teaches “in which the continuous time input signal is sampled according to an asynchronous pulse modulated (APM) encoding pulse from the set of pulses” ([0006] “A circuit for realizing the asynchronous sigma-delta modulation includes a hysteresis comparator instead of the comparator and sample-and-hold circuit of the circuit for realizing the synchronous sigma-delta modulation. That is, the circuit for realizing the asynchronous sigma-delta modulation includes the integrator and the hysteresis comparator. A reference signal is compared with the hysteresis boundary of the hysteresis comparator to determine the state of the pulse signal.”) 
It would have been obvious to one of ordinary skill in the art as the time the invention was effectively filed to combine the teachings of Astrom and Ambardar with that of Chen since a combination of known methods would yield predictable results that is, these techniques are known in the art and applicable to the data at hand and as such, would operate normally and predictable with the systems above.
Claims 5, 13, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Åström, Karl Johan, and Bo Bernhardsson. "Comparison of periodic and event based sampling for first-order stochastic systems." in view of Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 further in view of Kofman, Ernesto, and Julio H. Braslavsky. "Level crossing sampling in feedback stabilization under data-rate constraints." 
Regarding claims 5, 13, 20, and 28, the Astrom and Ambardar references have been addressed above. Both do not explicitly teach the claim limitation. Kofman however teaches “in which the continuous time input signal is sampled according to a level-crossing sampling process” (pg. 1 ¶3 “Event-driven sampling schemes, such as Lebesgue sampling, have been considered as alternatives to conventional time-driven sampling schemes”)
It would have been obvious to one of ordinary skill in the art as the time the invention was effectively filed to combine the teachings of Astrom and Ambardar with that of Hofman since a combination of known methods would yield predictable results that is, these techniques are known in the art and applicable to the data at hand and as such, would operate normally and predictable with the systems above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124